The plaintiff offered to prove, by parol, that at the time of the contract the defendant promised to commence an action against the payers of the note, or one of them, within ten days from 1 October, 1806; that, in fact, six months expired before the action was brought. And whether such evidence is admissible is the question submitted to this Court.
If the tendency of parol evidence is to contradict, vary, or add to a written instrument, it cannot be received; if to explain and elucidate it, it may be received. Upon the face of this writing there is nothing doubtful or equivocal. It states a simple transaction, and imposes no obligation upon the defendant; but the object of the evidence is to show that when he made the contract he entered into a stipulation by which a duty was imposed upon him for the breach of which this action was probably brought. This is in effect to prove by inferior evidence that which purports on the face of it to be a memorial of the defendant's contract, is in truth not so. Such evidence is inadmissible, according to all the authorities.
NOTE. — See Commissioners of Greene v. Holliday, 3 N.C. 384;Hawkins v. Hawkins, ante, 431; Donaldson v. Benton, 20 N.C. 435.
Cited: Johnson v. McRary, 50 N.C. 371.
(246)